Lathrop, J.
In this case the plaintiff went to the tenement owned by the defendant purely on his own business, and not on *514any business in which his brother, the tenant whom he went to see, was engaged. He wished to borrow money, but the exceptions state that it did not appear that the plaintiff’s brother ever held himself out as lending money, or that he ever lent money before. There was no previous appointment to call, and no previous notice of his intention to call had been given. The judge, therefore, rightly ruled that the plaintiff was a mere licensee, and that the defendant on the evidence was not liable. See Plummer v. Dill, 156 Mass. 426; Hart v. Cole, 156 Mass. 475.
The case at bar differs from Wilcox v. Zane, 167 Mass. 302, where the plaintiff was an agent or servant of one of the tenants, and was held to have the same rights as the tenant had.

Exceptions overruled.